CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES EXHIBIT 11 - Computation of Earnings Per Share (In thousands except per share amounts) Three Months Ended March 28, 2008 March 30, 2007 BASIC: Net Income $ 56,191 $ 45,099 Weighted average shares outstanding 66,343 65,570 Basic earnings per share $ 0.85 $ 0.69 DILUTED: Net Income $ 56,191 $ 45,099 After-tax interest cost of convertible debt 918 922 Net Income plus assumed debt conversion $ 57,109 $ 46,021 Weighted average shares outstanding 66,343 65,570 Dilutive effect of convertible debt 3,234 3,226 Incremental shares under stock option plans 1,240 1,228 Adjusted weighted average shares outstanding 70,817 70,024 Diluted earnings per share $ 0.81 $ 0.66
